Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendments dated 1/28/22 are hereby entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 both claim a computer programmed to take an action based on a “subscription level” and there is not written description support in the specification for these limitations.
Claims 1 and 8 both claim a computer programmed to compare information to “weighted past relapse or addiction related events of the individual weighted higher than like individuals” and there is not written description support in the specification for these limitations.
Claims 1 and 8 both claim a computer programmed to trigger various actions based on a comparison having either “low”, “moderate” or “high relevance” and there is not written description support in the specification for these limitations.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims an apparatus and method steps of using that apparatus (“maintained in close proximity to an individual diagnosed with alcohol dependency”) and is thereby indefinite.  See MPEP 2173.05(p)(II).
Claims 1 and 8 include hyphens (“-“) used as limitations and it is unclear what is intended by these grammatical marks used in this fashion.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1 and 8, the following limitations can be performed as a mental process by a human being, in term of mentally performing a process comprising
[…] 
[…] collect data related to a combination of physiological, emotional, and environmental circumstances of the individual, 
[…] compare the collected data to a statistically relevant pool of knowledge derived from other like individuals diagnosed with an alcohol dependency, and past data of the individual ,
[…] to identify a probability of a relapse and a relative danger/impact of the potential relapse…triggers an […] call from a healthcare professional, or a full intervention;
wherein the physiological…like individuals; and
if the comparison has low relevance…provider requirements.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a personal mobile device with a plurality of sensors, an “application”, an “automated assistant virtual response”, a “biometric data gathering apparatus”, a “wearable device”, an “AI module”, a “smartphone”, a “fitness-like device”, an “emotional cue module”, and/or a “mobile phone camera”, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a personal mobile device with a plurality of sensors, an “application”, an “automated assistant virtual response”, a “biometric data gathering apparatus”, a “wearable device”, an “AI module”, a “smartphone”, a “fitness-like device”, an “emotional cue module”, and/or a “mobile phone camera”, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1A and 1B in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20160140320 A1 by Moturu et al (“Moturu”), in view of PGPUB US 20200178876 A1 by Lam (“Lam”), further in view of PGPUB US 20150294595 A1 by Hu et al (“Hu”).
In regard to Claim 1, Moturu teaches a system comprising:
a personal mobile device…wherein:
(see, e.g., p32 in regard to “mobile computing device”);
the mobile application configured to collect data related to a combination of physiological, emotional, and environmental circumstances of the individual,
	(see, e.g., p32 in regard to “application”; see also, e.g., F1A, s110-130 in regard to collecting log of use data, input data, and supplementary data);
	the personal mobile device comprising a plurality of sensors…at least […] a GPS device…individual;
	(see, e.g., p37, 39, and 41);


	(see, e.g., p53 in regard to generating a predictive model based on data from the individual and a population of other individuals and comparing the log of use data, input data and supplementary data to that model in order to predict outcomes and severity;  see also, e.g., p65 and F1E in this regard to making such comparisons);
the comparison made to identify a probability of a relapse and a relative danger/impact of the potential relapse which, […] triggers an automated virtual assistant response, call from a healthcare professional, or a full intervention
(see, e.g., in regard to “subscription level” p32 and 109 in regard to the user having to have an account in order to enter data and thereby use the application; see, e.g., p62 in regard to using the predictive model to identify risk/severity for, see also, e.g., p82 and 101 in regard to providing coaching and/or a psychotherapeutic intervention based on the severity of the situation, particularly where substance abuse/relapse is an issue.)
[…]

Furthermore, while Moturu teaches employing comparing data and calculations to various thresholds (see, e.g., p65) in order to generate an analysis of the mental state of the individual it may not teach doing so in regard to the claimed “comparison”, however,
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed a threshold to the claimed “comparison”, as both taught by Moturu, in order to better gauge the severity of the situation.

Furthermore, while Moturu teaches employing trend analysis (see, e.g., p27) as well as variously weighting data regarding the individual (see, e.g., 61 and 76), it may not teach doing so in regard to the claimed “comparison”, however,
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed including trends and weighting data higher regarding the individual than the population to the claimed “comparison”, as both taught by Moturu, in order to better gauge the severity of the situation.


Furthermore, Lam teaches employing capturing a user’s face via images and/or videos via a smartphone camera and analyzing them for emotional content (see, e.g., p9 and 31) in order to diagnose, e.g., substance abuse (see, e.g., p7);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Lam to the system otherwise taught by Moturu in order to more accurately gauge whether or not the user is engaging in substance abuse.

Furthermore, while Moturu teaches employing automated communication as well as human communications it may not teach selecting one versus the other based on certain triggers/relevance determined based on the claimed “comparison”, however, in an analogous reference Hu teaches defaulting to automated communications (see, e.g., F1, s110) and then based on triggering conditions elevating the intervention to an associate or human coach (see, e.g., p36, 63, and 85) based on the subscription level of the user (see, e.g. p30), as well as customizing responses based on user preferences (see, e.g., p58, 77, and 91);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Hu to the system otherwise taught by Moturu by employing different types of responses based on the severity of the situation as well as taking into account user preferences when making responses, in order to provide more effective interventions.

In regard to Claim 2, see rejection of Claim 1.  Hu teaches allowing the user to input preferences for how to be contacted and/or by whom (see, e.g., p58, 77, and 91).  
In regard to Claims 3 and 5-6, Moturu teaches these features.  See, e.g., p41.
In regard to Claim 4, Hu teaches determining which of a list of responders are available and qualified to contact (see, e.g., 105);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by Hu to the system otherwise taught by Moturu in order to find the most appropriate coach or coaches for the user to interact with.
In regard to Claim 7, Moturu teaches these features.  See, e.g., p53 in regard to generating a predictive model based on data from the individual and a population of other individuals and comparing the log of use data, input data and supplementary data to that model in order to predict outcomes and severity.

In regard to Claim 9, Moturu teaches these features.  See, e.g., p41.
In regard to Claim 10, Moturu teaches these features.  See, e.g., F1A, s120 and p35-38 regarding same.
In regard to Claim 11, Moturu teaches these features.  See, e.g., F1A, s120 and p35-38 regarding same.  In regard to the remainder of the claim see, e.g., F1A s140-143.3
In regard to Claim 12, Moturu teaches these features.  See, e.g., p37.
In regard to Claim 13, Moturu teaches these features.  See, e.g., p82 and 101 in regard to providing coaching and/or a psychotherapeutic intervention based on the severity of the situation, particularly where substance abuse/relapse is an issue.)





In regard to Claim 14, Moturu teaches capturing the user’s location for reasons in including certain locations may be significant in the user’s life (see, e.g., p36, 39, and 42) as well as providing a report on the user’s condition to the coach (see, e.g., p83);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the user’s current location to the report that was otherwise taught by Moturu to be provided to the coach in order for the coach to have more relevant data before deciding how to proceed in counseling.

In regard to Claim 15, Lam teaches these features.  See rejection of Claim 1.
In regard to Claim 16, Moturu teaches providing reports to the coach (see, e.g., p83).
In regard to Claim 17, Moturu teaches these features.  See, e.g., F1A, s110-130.
In regard to Claim 18, see rejection of Claim 15.  Also, Moturu teaches capturing GSR data (see, e.g., p41).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moturu, in view of Lam, further in view of Hu, further in view of PGPUB US 20150161913 A1 by Dominguez et al (“Dominguez”).
In regard to Claim 19, Dominguez teaches a third-party providing a reward based on the subject’s scored consistent behavior (see, e.g., p17);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Dominguez to the system otherwise taught by Moturu, in order to better motivate the subject providing 3rd party rewards for consistently good behavior.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moturu, in view of Lam, further in view of Hu, further in view of PGPUB US 20160363935 A1 by Shuster et al (“Shuster”).
In regard to Claim 20, Moturu teaches identifying past and current substance abuse as a risk factor, as well as tracking the user’s location (see rejection of Claim 1), and Hu teaches the user being located in certain places as being a triggering condition (see, e.g., p58 and 70);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Hu to the system otherwise taught by Moturu, by monitoring the user being in certain locations as being a trigger for intervention, in order to respond more appropriately to high/low risk behaviors.

Futhermore, Shuster teaches detecting driving behavior in proximity to a bar as being a risky behavior (see, e.g., p26);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Shuster to the system otherwise taught by Moturu and Hu, by monitoring the user’s driving behavior in proximity to a bar as being a trigger for intervention, in order to respond more appropriately to high/low risk behaviors.

Response to Arguments
Applicant argues on page 9 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    351
    721
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because the claimed mobile device and sensors are not identified in the 101 rejection as being part of the abstract idea.  Furthermore, Applicant claims collecting data, analyzing that data, and providing outputs based on that analysis and such subject matter has been held to patent ineligible by the CAFC in, e.g., Electric Power Group.  Likewise, providing someone information based on their user profile has been held to be patent ineligible as abstract by the CAFC in, e.g., Intellectual Ventures I, LLC v Capital One Financial.  As well as, providing someone information based on their location as sensed via a GPS has been held to be patent ineligible by the CAFC in, e.g., British Telecommunications v IAC (non-precedential).



    PNG
    media_image2.png
    405
    735
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because to the extent that Applicant may claim human beings taking certain actions as part of its method claims such actions do not qualify as a particular machine and/or transformation of any article and thereby do not render patent eligible subject matter when claimed in addition to the abstract idea.  See MPEP 2106.05(b) and (c).



    PNG
    media_image3.png
    481
    702
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because Applicant does not identify any of the limitations identified as being part of the abstract idea that when read in light of the specification would no longer be abstract.  Furthermore, Applicant cites no legal authority in support of its argument that because Applicant’s invention allegedly, e.g., “saves lives” it thereby states patent eligible subject matter. Applicant’s argument in this regard sounds more in utility rather than subject matter eligibility, however, these are two separate questions under 101.  See MPEP 2104(III) and (IV).



    PNG
    media_image4.png
    295
    720
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive.  The claimed limitations in question are “the comparison made to identify the probability of a relapse and a relative danger/impact of the potential relapse”.  Applicant does not specifically define “relapse” in its Specification and one dictionary definition of the term is “the return of an illness suffered previously” (https://dictionary.cambridge.org/us/dictionary/english/relapse).  Moturu teaches making a “comparison” based on a predictive model which takes into account part and current data regarding substance abuse in order to identify the severity of the subject’s likelihood to engage in future substance abuse.  These teaching are within the BRI of the claimed limitations in light of the definition of “relapse”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715